Citation Nr: 1640408	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  15-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Education Center in Decatur, Georgia


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to December 1978.  Appellant is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 decision issued by the Department of Veterans Affairs (VA) Atlanta Education Center in Decatur, Georgia.  The appellant testified before the undersigned in a July 2016 hearing.  The hearing transcript is of record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Appellant changed her program of study, which initiated the statutory end to her DEA benefits.


CONCLUSION OF LAW

Chapter 35 DEA benefits are no longer available to appellant as a matter of law.  38 U.S.C.A. §§ 3501, 3512, 5103A, 5107 (West 2014); 38 C.F.R. § 21.3046 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, the appellant received notice in March 2012 informing her that her DEA benefits would cease if she changed her course of study.  The notice was proper and provided prior to any action taken by VA.  Moreover, the relevant facts are not in dispute, and the application of the pertinent statutes and regulations is dispositive of the issue on appeal.  As such, the VCAA duties to notify and assist are not implicated.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); VAOPGCPREC 5-04 (June 23, 2004).  No further notice or assistance is necessary.

Analysis

Basic eligibility for Chapter 35 DEA benefits is established in one of several ways, including being the spouse of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.  Here, the Veteran is rated totally disabled based on a service-connected mental health disorder.  Appellant is his spouse.  See Marriage license.  

The beginning date for DEA benefits for an eligible spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the veteran's total and permanent rating, the date of notification, or any date between the dates as specified by the eligible spouse.  38 U.S.C.A. § 3512 (b)(1); 38 C.F.R. § 21.3046(a)(2)(iii).  Educational assistance shall not exceed 
10 years after the date on which VA first notified the veteran that he or she had a service-connected total disability permanent in nature. 38 U.S.C.A. § 3512(b)(1)(B).

In Ozer v. Principi, 14 Vet. App. 257 (2001), the Court found that the VA regulation limiting the period of a spouse's eligibility for educational assistance to 10 years (i.e., 38 C.F.R. § 21.3046(c)(1)) was invalid because the 10-year limitation period was not contained or authorized by a previous version of 38 U.S.C.A. § 3512(b)(1).  This decision had the effect of ending delimiting dates, provided that there was still Chapter 35 entitlement remaining or if Chapter 35 eligibility was just established on that basis.  However, pursuant to Public Law 107-103, Congress subsequently invalidated Ozer and reinstated a 10-year delimiting period in which spouses may, upon first becoming eligible, use Chapter 35 spouse benefits.  Pub. L. 107-103, § 108(c)(4), 115 Stat. 985 (2001).  The statute and regulation, cited above, provide for different treatment depending on whether eligibility for DEA benefits was determined before or after December 27, 2001.  38 U.S.C.A § 3512; 38 C.F.R. § 21.3046.  

If, like here, a spouse was granted DEA benefits before December 27, 2001, she falls under a special class of beneficiaries protected by Ozer and allowed benefits with no end date unless and until she changes her program of study.  When a change occurs, the end date will be 10 years from the beginning date as determined by subsection (a).  38 C.F.R. § 21.3046(c)(1)(ii).   

After a review of the record and applicable law, the Board finds that the appellant is no longer eligible for DEA benefits as a matter of law.  See 38 U.S.C.A § 3512; 38 C.F.R. § 21.3046.

The Veteran was granted 100 percent disability in March 1993 and notified at that time.  Appellant received a decision in June 2000 affirming her eligibility to DEA benefits.  Appellant began and continued to seek education benefits for the next 
15 years.  In March 2012, the Agency of Original Jurisdiction (AOJ) sent a letter giving her notice that there was no end to her DEA benefits unless she changed her program.  The letter explained that if she changed her program, her delimiting date would be June 9, 2010.  According to documents from appellant's school in Florida, she began studying Healthcare Reimbursement at the time of the March 2012 letter.  

In March 2015, appellant submitted VA form 22-5495, Dependents' Request for Change of Program or Place of Training.  She requested to attend a school in Georgia and enter a Social Work Assistant program.  Records from the Georgia school show she was enrolled in that program spring 2015.  Thus, the appellant changed her program.  She does not dispute that she changed her program.  Instead, appellant argues that her new school did not offer a program in Healthcare Reimbursement and she was informed by a representative on the VA national number that she could change her program without penalty.  See September 2015 statement; 2016 Board hearing.  The course catalog from appellant's Georgia school shows a program in Health Information Technology.  Additionally, the payment of government benefits must be authorized by statute; if appellant was given erroneous advice by a government employee, that misinformation is not a basis to prevent the government from denying benefits.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Both VA and the appellant are limited to the benefits authorized by statute.  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (stating that VA benefits are created by statute, as implemented by regulation, and "[t]he Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations"). 

The Board understands appellant's frustration with misunderstanding that she could change her program when she moved, but appellant sought degrees and used her DEA benefits for much of the past 15 years.  She had an opportunity to obtain a degree prior to the ending of her benefits.  The law requires her delimiting date of June 9, 2010 be enforced when she changed her educational program.  38 C.F.R. § 21.3046(a), (c)(1)(ii).  She was notified of this result in the March 2012 letter before she made the change.  Therefore, appellant is no longer eligible for DEA benefits as a matter of law.  See 38 C.F.R. § 21.3046.



ORDER

Entitlement to Chapter 35 DEA benefits is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


